                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 PATRIK ONDRUS,                                    CV 18-28-BLG-TJC

                     Plaintiff,
                                                   ORDER
 vs.

 MICHAEL BARLOW, WILD WEST
 RAFTING LLC,

                     Defendants.

       The Court having been notified of the settlement of this case, and it

appearing that no issue remains for the Court’s determination,

       IT IS HEREBY ORDERED that within 30 days of the date of this Order, the

parties shall file a stipulation to dismiss together with a proposed order dismissing

the case.

       IT IS FURTHER ORDERED that all deadlines are VACATED.

       DATED this 13th day of December, 2018.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
